Crownhart, J.
(dissenting). This court heretofore has held, in a long line of decisions, that the defendant in a criminal case, especially one involving capital punishment, is entitled to the solemn judgment of each member of this court as to whether the evidence establishes the guilt of the defendant beyond reasonable doubt.
In Lonergan v. State, 111 Wis. 453, 456, 87 N. W. 455, Mr. Justice Winslow, writing for the full court, said:
“In criminal cases, and especially in a prosecution for a capital offense, the defendant has a clear right to have his guilt determined by the court as well as by the jury. ‘I-f the verdict does not satisfy the conscience of the judge, the prisoner is entitled to a new trial.’ The accused has the right to have ‘the solemn opinion of the judge who tried the cauáe, after a careful hearing of all that may be alleged against its justice, that it ought to stand.’ . . . Not only has he, this right to the solemn judgment of the trial judge, but he has also the right upon writ of error, if the question is properly presented by the record, to demand the deliberate opinion and judgment of this court upon the question whether his guilt was sufficiently proven.”
The above principle has been affirmed in Prinslow v. State, 140 Wis. 131, 136, 121 N. W. 637; Gerke v. State, 151 Wis. 495, 496, 139 N. W. 404; Koscak v. State, 160 Wis. 255, 269, 152 N. W. 181; Hamilton v. State, 171 Wis. 203, 209, 176 N. W. 773; Manna v. State, 179 Wis. 384, 392, 192 N. W. 160.
I have given the evidence in. this case very careful consideration, and I am constrained to dissent from the ma*87jority opinion for the reason that I am convinced that the defendant was not guilty of murder in the first degree.
Eckman was a farmer, coming to this country from Sweden in early life. He was married and had lived on a farm for several years. He was a man of peaceful habits and of good character. Ten of his neighbors testified to his peaceful disposition and to his excellent reputation and character. Eckman and Fritz had been acquainted for some seventeen years, and on many occasions Eckman had befriended Fritz. He.had taken Fritz and his wife into his home and had entertained them for some length of time, without charge, on different occasions. On the last occasion Fritz had visited with Eckman for a couple of weeks early in 1922, and then Fritz went south, where he stayed for some time. When he went away, Fritz left at Eckman’s a shotgun and a pair of rubber boots.. Upon his return he asked for the shotgun, and Eckman with Fritz searched the house thoroughly to find the gun, but it was missing. Fritz then, in effect, charged Eckman with stealing the gun* whereupon Eckman ordered Fritz from his house and told him never to return. This was in September, 1922. In October, Fritz went to Eckman’s farm. Eckman was working near his barn. Fritz repeated the demand for his gun, and after some discussion he assaulted Eckman, who escaped and ran into the barn. Thereafter Fritz told four different unimpeached witnesses of the trouble he had with Eckman about the gun, and threatened to do Eckman great bodily harm.
Such was the situation on Sunday, July 15, 1923. On that day, about 2 :30 p. m., Fritz with his wife drove into Eckman’s yard with- an automobile. • Leaving the automobile with his wife therein about seventy-five feet from the west entrance to Eckman’s kitchen, he went over to a tree, where a partner of Eckman, by the name of Johnson, was lying on *88the ground asleep. He awakened Johnson and inquired if Eckman was at home. Johnson responded that he was, ánd that he would call him out. Fritz insisted, however, on going into the house. Johnson went ahead, and Eckman’s wife opened the door for Johnson but denied admittance to Fritz, and attempted to close the door and shut him out. However, Fritz pushed the door open and went into the kitchen. Johnson had gone through the dining-room and up the stairs to his room. Eckman was partially asleep on a bed in a room adjoining the kitchen, and a nephew of Mrs. Eckman was lying on a lounge near the kitchen door. Fritz immediately began trouble with Mrs. Eckman, she claiming that he grabbed her by the hair and throat, whereupon she screamed for assistance. Johnson returned to the kitchen and found the nephew and Eckman engaged in a scuffle with Fritz, and Johnson joined in the affray. Just what happened in the kitchen is difficult to determine. All the parties were evidently greatly excited, but in the main the testimony is •without dispute that a scuffle took place and that the deceased backed out of the door of the kitchen onto the porch, and down the steps of the porch onto the ground, and that he was followed by Eckman with a gun in his hand, out onto the porch. The gun was held at Eckman’s waist and was pointed downward at an angle of forty-five degrees or more. The gun was loaded with bird shot and was discharged, the shot entering the leg of the deceased four inches below the groin, cutting the femoral artery, and resulting in Fritz bleeding to death. The floor of the porch where Eckman stood when the gun was discharged was thirty-seven inches higher than the ground where Fritz stood when he was shot. The distance between Fritz and Eckman when the shot was fired was not more than five or six feet. It is unquestioned that the gun was not raised to Eckman’s shoulder or aimed. The shot was fired while the gun was held at Eckman’s *89waist and .pointed toward the ground. The shot was not fired at the body of Fritz but was fired at his legs. Ordinarily the purpose of shooting a person in the legs with bird shot is not to kill but merely to maim. The first impartial witness on the scene after the shooting testified that Eckman was terribly excited. This testimony coincides with our common understanding of such a situation. Eckman had been cruelly slandered and abused by the man he had often befriended. He had been assaulted and threatened with great bodily harm, and on the day in question his home had been invaded and his wife assaulted. It is not within the range of human nature for a man to tamely submit to such indignities, and Eckman, although of a peaceful disposition and good reputation, became violently enraged, to such an extent that he did not fully appreciate what he was doing. His reason was dethroned and passion held sway.
I think the above is a fair statement of the evidence and the physical facts. The law, as applied to the facts, is plain. Sec. 4350, now sec. 340.14, Stats., provides:
“The killing of a human being, without design to effect death, in a heat of passion, but in a cruel and unusual manner, unless it be committed under such circumstances as to constitute excusable or justifiable homicide,, shall be deemed manslaughter in the second degree.”
The evidence shows conclusively, to my mind, that Eckman did not design to effect the death of Fritz. The killing was in heat' of passion and in a cruel and unusual manner, and the jury were at liberty to find that the circumstances did not constitute excusable or justifiable homicide. Under this section, as applied to the facts, Eckman was guilty of manslaughter in the second degree.
Sec. 4351, now sec. 340.15, Stats., provides:
“Any person who shall' unnecessarily kill another either while resisting an attempt by such other person to commit *90any felony or to do any other unlawful act, or„ after such attempt shall have failed, shall be deemed . guilty of manslaughter in the second degree.”
As applied to the facts in this case, the jury were at liberty to find that Eckman did unnecessarily kill Fritz, after Fritz had committed or attempted to commit an unlawful act, and after such attempt had failed. Eckman was therefore guilty of manslaughter in the second degree under this section of the statutes.
The statutes so plainly characterize the crime of Eckman as that of manslaughter in the second degree that it seems that justice miscarried when the jury found him guilty of murder in the first degree. Murder in the first degree includes the element of premeditated design or malice aforethought. The physical facts demonstrate conclusively to my mind that Eckman did not have the design to effect the death of Fritz. No one with intent to murder would hold a gun in the attitude in which Eckman held' his gun. The evidence as to how he held the gun is undisputed, both from the physical facts and the testimony of the State. Certainly no one designing to effect the death of another would lower a gun, loaded with fine shot, to shoot a person in the legs, when the opportunity to shoot him in the body or in the head was present. If Eckman designed to kill Fritz, he could with certainty have pointed his gun directly at a vital portion of his body; in fact, he could almost have reached him with the muzzle of the gun.
Thist being the situation of the evidence and the physical facts, we look for the reason for this strange verdict of the jury, and find it in the charge of the court.
Shortly after the assault upon Eckman by Fritz in October, 1922, a witness, Miss Ida Larson, was at the home of Eckman.. Eckman was smarting under the injustice of the assault and then said, according to the testimony of Miss Larson, that if Fritz again came upon his premises he *91would shoot him. The jury, having this testimony in mind, received this instruction from thé court:
“It is sufficient if there was such a design or intent in the slayer’s mind at any moment before or at the time of the commission of the act resulting in death.”
The “design or intent” referred to in the judge’s charge was the design or intent to kill -Fritz. Manifestly, this charge was error, and the court so concedes. However, the court deems the error as immaterial because of other portions of the charge. Clearly the intent to kill must coincide with the shooting.- The fact that several months before the shooting Eckman had manifested' such an intent and had' that intent, is not sufficient to make the offense murder in the first degree unless that intent existed at the very time of the shooting. In view of the facts here related, I feel that this error in the court’s charge was prejudicial to the defendant’s rights. •
Further, the error above considered was reinforced by the further charge of the court, to wit:
“In the absence of evidence to the contrary, one who takes the life' of another by the infliction of a wound by some act naturally and probably calculated to produce death is presumed to have intended that result-; and when one points a loaded gun, which the law says is á ■ dangerous weapon — even if broken, as has been testified the gun in question was broken — at a vital part of the body of another and voluntarily discharges it with the intention, at least, of disabling the latter, and the life of the person thus fired upon is taken in consequence of such act, the law presumes that the natural, usual, and ordinary consequences of the act were intended, and hence that death was intended.”
This charge was erroneous in several particulars. It is plain that it was directed to the particular circumstances of the shooting in this case, and it is equally plain that the facts therein assumed were assumed as the proven facts in the case, and no doubt the jury so understood. The charge implied *92that the shooting was naturally and probably calculated to produce death, and that Eckman was presumed to have intended that result. . It has been shown that the act of Eckman in pointing and discharging a gun loaded with fine shot at the legs of Fritz was not naturally or probably calculated to produce death. Again, the court assumed that when Eckman pointed the gun at Fritz he pointed it at a vital part of the body of Fritz, when in fact the gun was not pointed at a vital part of the body as generally understood or as Eckman would understand. This last charge, in view of the evidence and the physical circumstances surrounding the shooting, seems to be clearly erroneous and prejudicial. The fact that in other portions of the charge correct instructions were given, does not take away from the fact that under this portion of the charge the jury may have been and probably were misled to the prejudice of.the deféndant.
A case is presented where a large and powerful man, in the prime of life, persistently abused and bullied a peaceful, little, old man without cause. He finally entered defendant’s home against defendant’s consent and assaulted defendant’s wife. Defendant became enraged and his reason and judgment succumbed to passion. He shoots the assailant with fine shot in the leg, and an unusual result follows. He is condemned to the same punishment as one who kills from premeditated design to murder, notwithstanding the statutes define his crime, assuming the State’s claim to be true, as manslaughter in the second degree.
On the whole case, I reach the conclusion that the judgment and sentence of the court should be reversed and a new trial ordered.
Eschweiler, J. I join in this dissent.
A motion for a rehearing was denied, without costs,- on October 12, 1926.-